LATTIMORE, J.
Appellant was convicted in the criminal district court of Tarrant county of misapplication of funds belonging to the city of Fort Worth, and his punishment fixed at two years in the penitentiary.
The offense, the indictment, the procedure, and result are the same in this cause as in cause No. 10516, 288 S. W. 221, opinion this day handed down by us. Being of the same opinion as to the merits of the appeal herein as we were in deciding the case referred to, we find no error in the record, and an affirmance will be ordered.